Citation Nr: 0412795	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.  


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1970. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



FINDINGS OF FACT

1. The veteran's glaucoma was not manifested during the 
veteran's active military service and is not otherwise 
related to such service; the veteran's glaucoma was not 
caused, or aggravated by, the veteran's service-connected 
diabetes mellitus, Type II.

2.  The record contains no competent evidence indicating that 
the veteran's glaucoma is causally related to his active 
service or any incident therein, to include any exposure to 
Agent Orange.

CONCLUSION OF LAW

The veteran's glaucoma was not incurred in service; the 
veteran's glaucoma is not proximately due to or the result of 
a service-connected disability .  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's June 1966 enlistment examination indicated 
clinically normal eyes generally.  The veteran's distant 
vision was noted as 20/200 right and 20/200 left, corrected 
to 20/20 for both eyes.  Another copy of the veteran's June 
1966 enlistment exam indicated clinically normal eyes 
generally.  The veteran's distant vision, however, was noted 
as 20/400 right and 20/400 left, corrected to 20/30 for both 
eyes.  According to the June 1966 report of medical history, 
the veteran never had or did not presently have eye trouble.  
It indicated that he had or presently wore glasses or contact 
lenses.  

In a September 1967 medical report, the veteran was servicing 
an aircraft engine when the force of the engine flew some 
grease in his eyes.  The report indicated that his vision was 
not affected.  A November 1967 service medical exam indicated 
clinically normal eyes.  The veteran's distant vision was 
noted as 20/400 right and 20/400 left, corrected to 20/20 for 
both eyes.  The exam report indicated defective vision in 
both eyes, and that vision was adequately corrected with 
glasses.    

The veteran's April 1970 separation examination indicated 
clinically normal eyes generally.  The veteran's distant 
vision was noted as 20/400 right and 20/400 left, corrected 
to 20/20 for both eyes.  The exam report indicated that the 
veteran wore glasses for defective visual acuity.  Defective 
distant vision in both eyes was noted, correctable to 20/20 
in both eyes.  Defective near vision in both eyes was noted, 
correctable to 20/20 in both eyes.  According to the April 
1970 report of medical history at the time, the veteran never 
had or did not presently have eye trouble.  It indicated that 
the veteran wore glasses for defective visual acuity.  The 
report stated that the veteran denied any other significant 
medical or surgical history.

According to medical treatment notes dated April 1999 and May 
1999 from Dr. 
M. A., the veteran experienced blurry vision in the left eye.  
A November 1999 medical report indicated that the veteran had 
a floater in the right eye that would not diminish.  He 
reported seeing a flash of light from his peripheral vision 
for two days.  The assessment was possible detached retina, 
right eye.  A July 1999 private medical record from Dr. N. K. 
indicated a clinical impression of glaucoma.  

According to a treatment record dated October 2000 from D. L. 
S., the veteran complained of double vision in the left eye, 
and that both eyes were unfocused up to two feet.  He stated 
that he also had pain behind his right eye.  The veteran 
indicated at the time that he never had any eye disease.  He 
indicated that he had been treated for diabetes mellitus, 
Type II, and high blood pressure, each for 19 months.  The 
veteran stated that he was not taking any eye medications.  

In January 2001, the veteran filed a claim seeking service 
connection for glaucoma and diabetes mellitus, Type II.  He 
claimed that both disabilities were the result of his service 
in South Vietnam during January 1968 to January 1969.  The 
veteran stated that he was a member of the United States Air 
Force with the mission of spraying Agent Orange, and that he 
served as part of the ground crew that maintained the 
aircraft and all spray equipment.  He indicated that he had 
participated in an Air Force Health Study since 1982, on the 
effects of Agent Orange.   

Progress notes dated May 2001 from Dr. N. K. indicated that 
the veteran currently saw Dr. L. S. for glaucoma, and that he 
was taking three medications for his eyes.  Dr. N. K. 
indicated that the veteran did not have any complaints.  The 
clinical assessment was glaucoma.  

In August 2001, service connection for diabetes mellitus, 
Type II, associated with herbicide exposure, was granted.  An 
evaluation of 20 percent was assigned, effective July 9, 
2001.  In his February 2002 Notice of Disagreement (NOD), the 
veteran disagreed with the denial of his claim of service 
connection for glaucoma, and stated that his glaucoma was 
related to his diabetes mellitus, Type II.  

In April 2003, the veteran received a VA examination.  
According to the exam report, the veteran alleged to have 
glaucoma diagnosed by a private medical doctor for two-and-a-
half years.  He denied a history of any eye surgery or laser, 
but there was a paternal history of glaucoma.  The exam 
report indicated that the veteran was currently taking three 
types of ocular medication.  Upon examination, his vision 
with correction in the right eye was 20/40- which pinholes to 
no improvement.  Vision in the left eye with correction was 
20/30- which pinholes to 20/25-.  The pupils were 4.5 mm 
each.  They reacted to light near, and there was no afferent 
papillary defect.  Intraocular tensions were 21 in each eye 
at 1027 hours.  Visual fields were full to finger count, 
right and left.  Ocular motility was full regarding both 
eyes.  Slit-lamp examination showed the anterior segments to 
be wide and quiet.  The crystalline lenses showed a trace of 
nuclear sclerosis and posterior capsular opacities.  Fundus 
examination revealed a cup-to-disc ratio on right eye 0.75, 
in the left eye 0.75.  

The examiner's assessment was advanced glaucoma and mild 
cataracts, both eyes.  
According to the VA exam report, there was no evidence of 
rubeosis iridis which was the only know diabetic cause for 
secondary glaucoma.  The examiner's opinion was that the 
veteran's glaucoma was not caused by diabetes mellitus.




According to his substantive appeal filed in June 2003, the 
veteran believed that his VA eye examination was not 
performed with available medical equipment.  He claimed that 
he was not given a field vision test, nor was there any other 
test performed to confirm that he had glaucoma.  The veteran 
stated that his sight in his left eye had gotten worse, and 
that there was some connection between his diabetes and his 
glaucoma.  The veteran stated that his health and body were 
affected by his diabetes that was caused by exposure to Agent 
Orange.  


Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the appellant of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the April 2003 
Statement of the Case.  In this document, the RO also 
provided notice of what evidence it had considered.    
 
In February 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of February 
2001, the RO explained the information and evidence needed to 
substantiate his claim of service connection for glaucoma due 
to exposure to herbicides, with specific references to the 
need to provide medical evidence of a current disability, to 
provide evidence showing an injury or disease during service, 
and to provide medical evidence showing a relationship 
between his current disability and an injury in service.  The 
letter explained presumptive service connection and 
referenced the need to submit medical evidence which showed 
that the medical condition first appeared within one year of 
discharge or longer for certain medical conditions.  The 
letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain medical records from any VA 
medical facility which treated you after service.  With 
regard to the claimant's responsibilities in the development 
of the claim, the letter of February 2001 explained that the 
claimant needed to provide VA with such information as the 
names of medical centers where treated, the medical condition 
treated, and the approximate dates of treatment.  Finally, in 
a letter dated April 2003, the claimant was told that VA 
would make reasonable efforts to get any evidence that you 
informed us of.  Thus, the letters of February 2001 and April 
2003, as well as several other documents sent to the claimant 
during the course of the development of the claim, provided 
notices as required under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.



II.	Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d) (2003).  

Additionally, applicable regulations provide that a 
disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  	Entitlement to service connection for 
glaucoma, due to exposure to herbicides and as 
secondary to service-connected diabetes mellitus, 
Type II.  

In this case, the veteran claims that service connection for 
glaucoma is warranted because this condition was incurred as 
a result of his exposure to Agent Orange in Vietnam.

The veteran's DD-214 shows that the veteran did serve in 
Vietnam.  However, it is noted that glaucoma is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d). However, the Secretary has determined that there is 
no positive association between exposure to herbicides and 
the development of glaucoma.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available. Id.; see also 38 U.S.C.A. 
§ 1116(b)(2) (West Supp. 2002).  There is no other medical 
evidence of record to rebut the conclusion that there is no 
positive association between exposure to Agent Orange and the 
development of glaucoma.

The Board has considered the veteran's lay contention that 
his glaucoma was the result of his serving in South Vietnam 
during January 1968 and his exposure to Agent Orange.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus). 

In this case, the veteran also claims entitlement to service 
connection for glaucoma as secondary to his service-connected 
diabetes mellitus, Type II.  

However, the evidence of record does not show that the 
symptoms associated with the veteran's glaucoma are caused, 
or aggravated by, his service-connected diabetes mellitus, 
Type II.  Medical evidence from Dr. N. K. and Dr. L. S. 
showed that the veteran was diagnosed with glaucoma after 
separation from service.  However, there is no evidence 
indicating that his glaucoma was proximately due to or the 
result of his service-connected diabetes mellitus, Type II.  
At the veteran's April 2003 VA examination, the VA examiner 
conducted an exam specifically to determine whether the 
veteran's glaucoma was caused by his diabetes mellitus.  The 
examiner diagnosis was advanced glaucoma and mild cataracts 
in both eyes.  However, the VA examiner stated that there was 
no evidence of rubeosis iridis which was the only known 
diabetic cause for secondary glaucoma.  The examiner 
concluded that the veteran's glaucoma was not caused by 
diabetes mellitus.  

Despite the veteran's June 2003 contention that his VA 
examination was performed without available medical equipment 
or proper testing, the Board finds no evidence that the April 
2003 VA exam procedure was performed improperly by the VA 
examiner.  An eye examination was performed, including 
examination of the veteran's visual fields, and the VA 
examiner's assessment was that of advanced glaucoma.
   
The Board has also considered the veteran's lay contention 
that his glaucoma is related or connected to his service-
connected diabetes mellitus, Type II.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The Board 
concludes that the veteran's claim for service connection for 
glaucoma as secondary to his service-connected diabetes 
mellitus, Type II, must be denied.  

Last, the evidence of record does not support a grant of 
service connection for glaucoma on a direct basis.  The 
veteran's June 1966 enlistment exam indicated clinically 
normal eyes, with vision corrected to 20/30 for both eyes.  
Although a September 1967 medical report indicated that 
grease from an aircraft engine flew into the veteran's eyes, 
the report indicated that his vision was not affected.  A 
November 1967 service medical exam indicated clinically 
normal eyes, with vision corrected to 20/20 for both eyes.  
At separation in April 1970, it was reported that the veteran 
had clinically normal eyes generally, that he wore glasses 
for defective visual acuity, and that his distant and near 
vision was corrected to 20/20 for both eyes.  Service medical 
reports are negative for any report or clinical finding of 
glaucoma.

Post-service evidence shows that the first documentation of 
glaucoma was made in 1999, more than 28 years after the 
veteran's discharge from military service. Specifically, a 
July 1999 private treatment record from Dr. N. K. indicated a 
clinical impression of glaucoma.  However, this treatment 
record does not, in any way, suggest that the veteran's 
glaucoma originated during his military service.  The Board 
also notes that, while the remainder of treatment records 
include diagnoses of glaucoma over the past years, none of 
these records suggests any causal relationship between his 
glaucoma and his military service.

The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's 
glaucoma and his military service. Consequently, service 
connection for glaucoma on a direct basis must be denied.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
glaucoma is neither causally related to his active service or 
any incident therein, including his claimed exposure to Agent 
Orange, nor is it secondary to his service-connected diabetes 
mellitus, Type II.  As the preponderance of the evidence is 
against the veteran's claim of service connection for 
glaucoma, the benefit of the doubt doctrine is not for 
application in the instant case, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for glaucoma is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



